Per Curiam,
We cannot sustain any of the specifications of error. The principal contention was over the judgment of Yietor & Achclis, which the appellants contended was a void instrument, and did not warrant the entering of judgment and the issuing of execution: See second specification. We cannot say that it was a void instrument. It was a note for $12,500, payable to the maker or bearer, with a confession of judgment for that sum. Upon this note judgment was entered by the firm, Vie-tor & Aehelis, bearers, through their attorney. The consideration of the note was the subject of inquiry, both by the auditor and the court below, aided by the verdict of the jury in a feigned issue. We think it was entitled to participate in the distribution.
The decree is affirmed, and the appeal dismissed at the costs of the appellants.